Dismissed and Memorandum Opinion filed February 8, 2007







Dismissed
and Memorandum Opinion filed February 8, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00073-CR
____________
 
MICHAEL J. HERNANDEZ,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
209th District Court
 Harris County, Texas
Trial Court Cause No. 1021667
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to evading arrest.  In accordance with the terms of a
plea bargain agreement with the State, the trial court sentenced appellant on
December 11, 2006, to confinement for 180 days in the State Jail Division of
the Texas Department of Criminal Justice.  Appellant filed a pro se notice of
appeal.  




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
February 8, 2007.
Panel consists of Justices Frost, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P.
47.2(b)